    Case 2:12-cr-00087-WKW-CSC Document 925 Filed 11/17/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 ) CASE NO. 2:12-CR-87-WKW
                                         )           [WO]
ROBERT MARSHALL                          )
                                     ORDER

      Before the court are Defendant Robert Marshall’s pro se (1) motion for

reduction of sentence under the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194 (2018) (Doc. # 862; see also Doc. # 875); (2) motion for appointment

of counsel (Doc. # 857); and (3) motion to supplement (Doc. # 877). The motion

to supplement will be granted; however, the motions for a sentence reduction and

for appointment of counsel will be denied.

      “A district court lacks the inherent authority to modify a term of

imprisonment.” United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020)

(citation omitted). However, under 18 U.S.C. § 3582(c)(1)(B), a district court “may

modify an imposed term of imprisonment to the extent otherwise expressly

permitted by statute . . . .” § 3582(c)(1)(B). The First Step Act expressly permits

district courts “to reduce the sentences of crack-cocaine offenders in accordance

with the amended penalties in the Fair Sentencing Act” of 2010. Jones, 962 F.3d
    Case 2:12-cr-00087-WKW-CSC Document 925 Filed 11/17/20 Page 2 of 3




at 1297 (citing Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372

(2010)).

      Section 404 of the First Step Act of 2018 retroactively applies the Fair

Sentencing Act of 2010’s reduced statutory penalties for covered cocaine-base

offenses. See First Step Act § 404. Section 404(a) defines a “covered offense” as

“a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was

committed before August 3, 2010.” First Step Act § 404(a). Section 2 of the Fair

Sentencing Act “increased the drug amounts triggering mandatory minimums for

crack trafficking offenses from 5 grams to 28 grams in respect to the 5–year

minimum and from 50 grams to 280 grams in respect to the 10–year minimum . . . .”

Dorsey v. United States, 567 U.S. 260, 269 (2012). Section 3 of the Fair Sentencing

Act modified the penalties for simple possession of crack cocaine under 21 U.S.C.

§ 844(a). Section 404 of the First Step Act does not authorize a district court to

modify sentences for offenses involving cocaine hydrochloride. First Step Act

§ 404(a); see also United States v. Pubien, 805 F. App’x 727, 730 (11th Cir. 2020)

(explaining that sentences imposed for powder-cocaine convictions “were not

modified by section 2 or 3 of the Fair Sentencing Act” and, thus, are not “covered

offenses” under § 404(a) of the First Step Act).

                                         2
    Case 2:12-cr-00087-WKW-CSC Document 925 Filed 11/17/20 Page 3 of 3




      Mr. Marshall was convicted by a jury for his involvement in a conspiracy to

traffic more than 500 grams of cocaine hydrochloride, in violation of 21 U.S.C.

§§ 841(a) and 846. (Doc. # 528 (Jury Verdict).) His sentence was based on an

offense and drug quantities involving only cocaine hydrochloride. (See, e.g., Doc.

# 630, ¶ 28; Doc. # 760, at 40 (Sentencing Tr.).) Because he was not convicted of

a covered offense, Mr. Marshall is not eligible for a sentence reduction under

§ 404(b) of the First Step Act.

      Accordingly, it is ORDERED as follows:

      (1)    Mr. Marshall’s motion to supplement (Doc. # 877) is GRANTED;

      (2)    Mr. Marshall’s motion for reduction of sentence under the First Step

Act of 2018 (Doc. # 862) is DENIED; and

      (3)    Mr. Marshall’s motion for appointment of counsel (Doc. # 857) is

DENIED.

      DONE this 17th day of November, 2020.

                                                 /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        3
